Citation Nr: 0944993	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  01-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability (TDIU).  

3.  Whether the character of the Veteran's service from April 
5, 1971 to August 6, 1973 is a bar to VA benefits based on 
that period.   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had qualifying service from April 1968 to April 
1971.  Service from April 5, 1971 to August 6, 1973 was 
determined to be nonqualifying.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the August 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

Service connection for a nervous condition was denied in 
February 1983.  In April 2005, the Board determined that the 
claim had been reopened.  Consequently, for this review, the 
claim will be considered on a de novo basis, considering all 
evidence of record.  

The case was remanded by the Board, for additional 
development, in August 2001, July 2003, April 2005, and 
August 2007.  In May 2008, the Board remanded the case so the 
agency of original jurisdiction (AOJ) could consider the 
intertwined issued of whether the Veteran's second period of 
service was qualifying.  The Appeals Management Center (AMC) 
reviewed the case, considered the upgraded discharge and 
concluded that the Veteran's protracted absence without leave 
was still a bar to benefits based on the second period of 
service.  A supplemental statement of the case was issued in 
February 2009 and the case was returned to the Board in April 
2009.  

A letter from a private attorney was received in March 2009.  
In April 2009, the Board received another letter from the 
attorney with a report from a private psychologist.  In May 
2009, a veterans' organization withdrew from representing the 
Veteran.  In July 2009, the Board notified the Veteran that 
his attorney was not authorized to represent veterans before 
VA.  He was informed of his options but did not respond.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In early October 2009, the Veteran was informed that he had a 
right to have the evidence not previously considered by the 
AOJ submitted to them for review.  He was told that he could 
waive that right in writing and was provided with a form to 
facilitate his choice.  He did not respond.  Under these 
circumstances, 38 C. F.R. § 20.1304 (2009) requires that the 
case be returned to the AOJ so it can consider the new 
evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should consider the 
Veteran's claims in light of the report 
of the neuropsychological evaluation 
done by private psychologist, V. A. S., 
Ph.D., in March 2009.  

2.  Thereafter, the AOJ should 
readjudicate these claims in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


